Citation Nr: 1020142	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right knee disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right ankle disability.  

4.  Entitlement to an initial disability rating in excess of 
50 percent for bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 
1993 and from January 1997 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a hearing before the RO in August 
2006.  A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2008 statement sent directly to the Board, the 
Veteran reported that he wished to appear in person to 
present further information relating to his case and that he 
wished to be accompanied by a representative from the 
American Legion.  

An April 2008 letter was sent to the Veteran requesting 
clarification as to whether he wanted to attend a hearing 
before the Board.  In a May 2010 response, the Veteran 
indicated that he wanted to appear at a hearing before a 
Veterans' Law Judge of the Board at his local regional 
office.  

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the Veteran's latest 
address of record. 

To ensure due process of law, the case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the 
RO should advise the Veteran at his 
correct address of the hearing date and 
time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

